NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1151-17T3

DONNA M. SCHNEIDER,

           Plaintiff-Respondent,

v.

CHRISTOPHER SCHNEIDER,

     Defendant-Appellant.
______________________________

                    Submitted January 3, 2019 – Decided January 10, 2019

                    Before Judges Gilson and Natali.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Sussex County,
                    Docket No. FM-19-0163-16.

                    Paris P. Eliades Law Firm, LLC, attorneys for appellant
                    (Amy F. Gjelsvik, on the brief).

                    Gruber, Colabella, Liuzza & Thompson, attorneys for
                    respondent (Natalie L. Thompson, on the brief).

PER CURIAM
      The court being advised by the parties in the above matter that the issues

in dispute have been amicably resolved, the appeal is accordingly dismissed with

prejudice and without costs.

      Dismissed.




                                                                        A-1151-17T3
                                       2